 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9    CARL BERKELHAMMER, Individually and           NO.   C18-812 RSM
      On Behalf of All Others Similarly Situated,
10
                                                    STIPULATED MOTION AND
11           Plaintiff,                             ORDER APPLYING STAY OF
                                                    CERTAIN CASE DEADLINES [DKT.
12           v.                                     42] TO DEFENDANT
                                                    FUNDAMENTAL CAPITAL, LLC
13    FUNKO, INC.; BRIAN MARIOTTI;
      RUSSELL NICKEL; KEN BROTMAN; GINO
14
      DELLOMO; CHARLES DENSON; DIANE
15    IRVINE; ADAM KRIGER; RICHARD
      McNALLY; GOLDMAN, SACHS & CO.; J.P.
16    MORGAN SECURITIES LLC; MERRILL
      LYNCH, PIERCE, FENNER & SMITH
17    INCORPORATED; PIPER JAFFRAY & CO.;
      JEFFERIES LLC; STIFFEL, NICOLAUS &
18
      COMPANY, INCORPORATED; BMO
19    CAPITAL MARKETS CORP.; SUNTRUST
      ROBINSON HUMPHREY, INC.; ACON
20    INVESTMENTS, L.L.C.; and
      FUNDAMENTAL CAPITAL, LLC,
21

22
             Defendants.

23

24

25

26

27
                                                              SAVITT BRUCE & WILLEY LLP
     STIPULATED MOTION AND ORDER APPLYING STAY OF
                                                              1425 Fourth Avenue Suite 800
     CERTAIN CASE DEADLINES TO DEFENDANT
                                                             Seattle, Washington 98101-2272
     FUNDAMENTAL CAPITAL, LLC - 1
                                                                      (206) 749-0500
 1                                        I.     STIPULATION
 2           1.      On April 10, 2019, the Court granted the Stipulated Motion to stay certain case
 3   deadlines filed by Plaintiffs and the then named defendants [see Dkt. 42] until after a ruling on
 4   the pending Motions to Dismiss filed by those defendants in an action currently pending in the
 5   Superior Court of Washington, King County. The state court action, captioned In re Funko,
 6   Inc. Sec. Litig., No. 17-2-29838-7 SEA (the “State Case”), like this action, alleges claims
 7   regarding defendant Funko Inc.’s initial public offering, Subsequent to this Court’s order on
 8   the Stipulation, Plaintiffs filed an amended complaint in this lawsuit which for the first time
 9   named Defendant Fundamental Capital, LLC (“Fundamental Capital”) as a party.
10           2.      On April 10, 2019, the Court granted the Stipulated Motion to stay certain case
11   deadlines filed by Plaintiffs and the then named defendants [see Dkt. 42] until after a ruling on
12   the pending Motions to Dismiss filed by those defendants in an action currently pending in the
13   Superior Court of Washington, King County. The state court action, captioned In re Funko,
14   Inc. Sec. Litig., No. 17-2-29838-7 SEA (the “State Case”), like this action, alleges claims
15   regarding defendant Funko Inc.’s initial public offering, Subsequent to this Court’s order on
16   the Stipulation, Plaintiffs filed an amended complaint in this lawsuit which for the first time
17   named Defendant Fundamental Capital, LLC (“Fundamental Capital”) as a party.
18           3.      Fundamental Capital is also a named defendant in the State Case and has also
19   filed a Motion to Dismiss in the State Case. The court in the State Case has not issued any
20   ruling on Fundamental Capital’s Motion to Dismiss.
21           4.      On May 16, 2019, Defendant Fundamental Capital, LLC executed a waiver of
22   service in this lawsuit.
23           5.      Pursuant to Local Civil Rules 7(d)(1) and 10(g) and without waiving any of their
24   rights, arguments, claims, or defenses, Lead Plaintiff Carl Berkelhammer (“Lead Plaintiff”) and
25   Fundamental Capital, by and through their undersigned counsel of record, hereby stipulate and
26   agree that the stay ordered in Dkt. 42, including all deadlines and terms set forth therein, also
27   applies to Fundamental Capital.
                                                                          SAVITT BRUCE & WILLEY LLP
      STIPULATED MOTION AND ORDER APPLYING STAY OF
                                                                          1425 Fourth Avenue Suite 800
      CERTAIN CASE DEADLINES TO DEFENDANT
                                                                         Seattle, Washington 98101-2272
      FUNDAMENTAL CAPITAL, LLC - 2
                                                                                  (206) 749-0500
 1        SO STIPULATED AND AGREED this 9th day of July 2019.
 2
          TOUSLEY BRAIN STEPHENS PLLC
 3        Kim D. Stephens, WSBA #11984
          Janissa A. Strabuk, WSBA #21827
 4        1700 Seventh Avenue, Suite 2200
          Seattle, Washington 98101
 5        Telephone: (206) 682-5600
 6
          kstephens@tousley.com
          jstrabuk@tousley.com
 7
          SCOTT+SCOTT ATTORNEYS AT LAW LLP
 8
          By: /s/ Jeffrey P. Jacobson [email authorization]
 9        Thomas L. Laughlin, IV (pro hac vice)
          Jeffrey P. Jacobson (pro hac vice)
10
          The Helmsley Building
11        230 Park Avenue, 17th Floor
          New York, NY 10169
12        Telephone: (212) 223-6444
          tlaughlin@scott-scott.com
13        jjacobson@scott-scott.com
14
          Attorneys for Lead Plaintiff Carl Berkelhammer
15
          SAVITT BRUCE & WILLEY LLP
16
          By: /s/ Stephen C. Willey
17        Stephen C. Willey, WSBA #24499
          1425 Fourth Avenue, Suite 800
18
          Seattle, Washington 98101
19        Telephone: (206) 749-0500
          swilley@sbwllp.com
20
          REED SMITH LLP
21        James L. Sanders (pro hac vice pending)
          Carla M. Wirtschafter (pro hac vice pending)
22
          1901 Avenue of the Stars, Suite 700
23        Los Angeles, CA 90067
          Telephone: (310) 734-5200
24        jsanders@reedsmith.com
          cwirtschafter@reedsmith.com
25
          Attorneys for Defendant Fundamental Capital, LLC
26

27
                                                               SAVITT BRUCE & WILLEY LLP
     STIPULATED MOTION AND ORDER APPLYING STAY OF
                                                               1425 Fourth Avenue Suite 800
     CERTAIN CASE DEADLINES TO DEFENDANT
                                                              Seattle, Washington 98101-2272
     FUNDAMENTAL CAPITAL, LLC - 3
                                                                       (206) 749-0500
 1                                          II.     ORDER
 2           In accordance with the foregoing stipulation, it is so ORDERED this 11th day of July
 3   2019.
 4

 5
                                                  A
                                                  RICARDO S. MARTINEZ
 6                                                CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                       SAVITT BRUCE & WILLEY LLP
      STIPULATED MOTION AND ORDER APPLYING STAY OF
                                                                       1425 Fourth Avenue Suite 800
      CERTAIN CASE DEADLINES TO DEFENDANT
                                                                      Seattle, Washington 98101-2272
      FUNDAMENTAL CAPITAL, LLC - 4
                                                                               (206) 749-0500
